             Case 3:19-cv-01966-KAD Document 39 Filed 12/23/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 SAIFULLAH KHAN,

                     Plaintiff,

        v.                                                Case No. 3:19-cv-001966-KAD

 YALE UNIVERSITY, ET AL.,
                                                          December 23, 2020
                     Defendants.



       JOINT MOTION FOR MODIFICATION OF THE SCHEllULING ORDER

       The Parties (Saifullah Khan, Yale University, the Individual Yale Defendants, and Jane

Doe) jointly request that the Court modify the Scheduling Order in this case (ECF 17) as follows:

                         Event                         Current Deadline          Proposed
                                                                                  Deadline
             Completion of Fact Depositions              August 3, 2020      6 Months After the
                                                                              Court's Ruling on
                                                                             Jane Doe's Motion
                                                                                 to Dismiss
       Plaintiff's Expert Disclosure Deadline           August 28, 2020      2 Months After the
                                                                              Court's Ruling on
                                                                             Jane Doe's Motion
                                                                                 to Dismiss
  Completion of Depositions of Plaintiff's Experts    November 16, 2020      4 Months After the
                                                                              Court's Ruling on
                                                                             Jane Doe's Motion
                                                                                 to Dismiss
      Defendants' Expert Disclosure Deadline          December 30, 2020      8 Months After the
                                                                              Court's Ruling on
                                                                             Jane Doe's Motion
                                                                                 to Dismiss
 Completion of Depositions of Defendants' Experts      February 26, 2021      10 Months After
                                                                             the Court's Ruling
                                                                               on Jane Doe's
                                                                             Motion to Dismiss
                  Close of Discovery                   February 26, 2021      10 Months After
                                                                             the Court's Ruling
                                                                               on Jane Doe's
                                                                             Motion to Dismiss
             Dispositive Motions Deadline               March 30, 2021        12 Months After
                                                                             the Court's Ruling
                                                                               on Jane Doe's
                                                                             Motion to Dismiss
          Case 3:19-cv-01966-KAD Document 39 Filed 12/23/20 Page 2 of 3




       WHEREFORE, the Parties respectfully request that the Court modify the Scheduling

Order in this case (ECF 17) in accordance with the changes requested above.



                                                   Respectfully submitted,

                                                   PLAINTIFF SAIFULLAH KHAN

                                              By: /s/ NoNmc~n A. Paths
                                                  Norman A. Paths
                                                  Paths &Smith, LLC
                                                  Juris No. 13120
                                                  3 83 Orange Street, First Fl.
                                                  New Haven, CT 06511
                                                  Tel.: 203-393-3017
                                                  Fax: 203-393-9745
                                                  Email: npattis cz pattisandsmith.com

                                                   His Attorney

                                                   DEFENDANT YALE UNIVERSITY AND
                                                   THE INDIVIDUAL YALE DEFENDANTS

                                              By: /s/ PatNick M. Noonan
                                                  Patrick M. Noonan
                                                  Donahue, Durham &Noonan, P.C.
                                                  741 Boston Post Road
                                                  Guilford, CT 06437
                                                  Tel.: 203-458-9168
                                                  Fax: 203-458-4424
                                                  Email: pnoonan@ddnctlaw.com

                                                   Their Attorney


                                                   DEFENDANT JANE DOE


                                              By: /s/James M. Sconzo
                                                  James M. Sconzo
                                                  Brendan N. Gooley
                                                  CARLTON FIELDS P.A.
                                                  One State Street, Suite 1800
                                                  Hartford, CT 06103
                                                  Tel.: 860-392-5000
                                                  Fax: 860-392-5058
                                                  Email: jsconzo@carltonfields.com
                                                          bgooley@carltonfields.com

                                                   Her Attorneys



                                               0
                Case 3:19-cv-01966-KAD Document 39 Filed 12/23/20 Page 3 of 3




                                    CERTIFICATION OF SERVICE

             This is to certify that on this 23rd day of December 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the court's

electronic filing system.



                                                      /s/James M. Sconzo
                                                   James M. Sconzo



i2as~~~s2s
